                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF DELAWARE

MARCO DODA, DODA USA, INC., :
and DODA COSTRUZIONE
MACCHINE AGRICOLE, DI DODA :
ALDO E C. SNC,

                               Plaintiffs,   ··

               v.                                 Civil Action No. 17-604-CFC

WASTE MANAGEMENT, INC.,
WM INTELLECTUAL PROPERTY
HOLDINGS, LLC, WASTE
MANAGEMENT NATIONAL
SERVICES, INC., and JAMES L.
DENSON, JR.,

                               Defendants.:


Brett D. Fallon, Mary B. Matterer, MORRIS JAMES LLP, Wilmington, Delaware;
Donald Chance Mark, Jr., Patrick J. Rooney, Tyler P. Brimmer, FAFINSKI, MARK &
JOHNSON, P.A., Eden Prairie, Minnesota

      Counsel for Plaintiffs

Karen Jacobs, Megan E. Dellinger, MORRIS, NICHOLS, ARSHT & TuNNELL LLP,
Wilmington, Delaware; David M. Stein, H. Josh Ji, GREENBERG GROSS LLP, Costa
Mesa, Califomia

      Counsel for Defendants

                          MEMORANDUM OPINION

September 25, 2019
Wilmington, Delaware
                                                 Ct.    ,:~NNOLLY
                                            UNITED STATES DISTRICT JUDGE


      Plaintiffs Marco Doda ("Doda"), DODA USA, Inc., and DODA Costruzione

Macchine Agricole, di Doda Aldo e C. snc have sued Defendants James L.

Denson, Jr., Waste Management, Inc. ("WMI"), WM Intellectual Property

Holdings, LLC ("WMIP"), and Waste Management National Services, Inc.

("WMNS"). This action concerns, among other things, United States Patent No.

8,926,841 (the "#841 patent"), which names Denson as the sole inventor and

WMNS as the assignee. The #841 patent was issued by the United States Patent

and Trademark Office ("PTO") on January 6, 2015. According to Plaintiffs' first

amended complaint, WMNS assigned its interest in the patent to WMI on January

8, 2015; and WMI then assigned its interest in the patent to WMIP on January 15,

2018. D.I. 22, ,I,I 83-84.

      Three of the counts alleged in the first amended complaint are the subject of

Defendants' motion to dismiss pending before me: Count I, in which Plaintiffs

seek correction of the inventorship designation on the #841 patent pursuant to 3 5

U.S.C. § 256; Count IV, in which Plaintiffs seek a declaration that the #841 patent

is invalid because Denson did not invent the subject matter claimed in the patent;

and Count V, in which Plaintiffs seek a declaration that the #841 patent is
unenforceable for inequitable conduct because Denson falsely represented to the

PTO that he was the sole inventor of the subject matter claimed by the patent. 1

      Defendants have moved to dismiss Count I pursuant to Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim upon which relief can be granted

insofar as Count I is alleged against WMI and WMNS. Defendants have moved to

dismiss Counts IV and Vin their entirety pursuant to Rule 12(b)(l) for lack of

subject matter jurisdiction and, alternatively, pursuant to Rule 12(b)(6) for failure

to state a legally cognizable claim.

I.    BACKGROUND 2

      Plaintiffs and Defendants do business together. D.I. 22, ,I 94. Through their

business dealings, Defendants learned proprietary information about Plaintiffs'

organic waste processing system. Id. ,I 52. Defendants then used Plaintiffs'

proprietary information to obtain the #841 patent. Id. 1153-63. Although Doda

invented at least some of the patented subject matter, Denson did not disclose to


1
  Counts I and V also originally sought relief with respect to a pending child
application of the application from which the #841 patent issued. The parties,
however, stipulated to the dismissal without prejudice of Counts I and V to the
extent the claims asserted in those counts sought relief with respect to the pending
child application. See D.I. 29. Accordingly, to the extent Defendants' motion
sought the dismissal of Counts I and V based on arguments related to the pending
child application, the motion is moot and I need not address those arguments.
2
  Unless otherwise noted, the facts recited herein are taken from Plaintiffs'
complaint, the allegations of which I accept as true and view in the light most
favorable to Plaintiffs for purposes of deciding Defendants' motion to dismiss. See
Umland v. PLANCO Fin. Servs., Inc., 542 F.3d 59, 64 (3d Cir. 2008).

                                           2
the PTO Doda's inventive role and consequently the #841 patent names Denson as

the sole inventor. Id. WMIP currently owns the #841 patent, but WMNS and

WMI each owned it previously. Id. ,i,i 83-84. Defendants continue to benefit

economically and reputationally from the #841 patent and by misusing Plaintiffs'

proprietary information. Id. ,I 96.

II.   DISCUSSION

      A.     Whether Plaintiffs Have Stated a Claim Against WMI and
             WMNS for Correction of Inventorship

             1.     Legal Standards

                    a.    Motions to Dismiss under Rule 12(b)(6)

      To state a claim upon which relief can be granted, a complaint must contain

"a short and plain statement of the claim showing that the pleader is entitled to

relief." FED. R. CIV. P. 8(a)(2). Detailed factual allegations are not required, but

the complaint must set forth sufficient factual matter, accepted as true, to "state a

claim to relief that is plausible on its face." Bell At/. Corp. v. Twombly, 550 U.S.

544, 570 (2007). A claim is facially plausible when the factual content allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When

considering Rule l 2(b)(6) motions to dismiss, the court must accept as true all

factual allegations in the complaint and view them in the light most favorable to

plaintiffs. Umland, 542 F .3d at 64.

                                           3
                    b.     Inventorship

        "All inventors, even those who contribute to only one claim or one aspect of

one claim of a patent, must be listed on that patent." Vapor Point LLC v.

Moorhead, 832 F.3d 1343, 1348-49 (Fed. Cir. 2016).

       Section 256 of title 35 creates a private right of action to correct inventorship

on patents. MCV, Inc. v. King-Seeley Thermos Co., 870 F.2d 1568, 1570 (Fed. Cir.

1989). Section 256(b) provides:

                   The error of omitting inventors or naming persons
             who are not inventors shall not invalidate the patent in
             which such error occurred if it can be corrected as
             provided in this section. The court before which such
             matter is called in question may order correction of the
             patent on notice and hearing of all parties concerned and
             the Director shall issue a certificate accordingly.

35 U.S.C. § 256(b ). Generally, the Federal Circuit has "interpreted § 256 broadly

as a 'savings provision"' both to protect inventors' rights and because it is "in the

public interest [to] assur[e] correct inventorship designations on patents." Chou v.

Univ. of Chi., 254 F.3d 1347, 1358 (Fed. Cir. 2001).

       The Court in Chou expressly addressed "the question of which defendants [a

plaintiff] may sue under§ 256." 254 F.3d at 1359. The Court "conclude[d] that

parties with an economic stake in a patent's validity may be subject to a§ 256

suit." Id.




                                           4
             2.    Analysis

      Defendants argue that "[Plaintiffs'§ 256 claim] against WMI and WMNS

should be dismissed because neither WMI nor WMNS possess any right, title, or

interest in the [#]841 Patent." D.I. 27 at 2. Defendants do not challenge whether

Plaintiffs state a§ 256 claim against WMIP (the current owner of the #841 patent)

or Denson (the #841 patent's only named inventor).

      Chou, however, mandates that I reject Defendant's attempt to dismiss WMI

and WMNS as defendants in Plaintiffs' § 256 claim. The Federal Circuit explicitly

held in Chou that a plaintiff could properly sue a party under§ 256 if the party had

an economic stake in the patent in question. 254 F.3d at 1359. Paragraph 96 of the

first amended complaint alleges that both WMI and WMNS "have derived, and

continue to derive, substantial economic and non-economic benefits, including

reputational benefits, from the [#]841 Patent[.]" D.I. 22, ,r 96. For purposes of a

motion to dismiss, these allegations must be accepted as true; and, based on Chou,

these allegations support a plausible inference that WMI and WMNS are "parties

concerned" under§ 256. Accordingly, I will deny Defendants' motion to dismiss

Count I against WMI and WMNS. 3


3
  Robert Bosch LLC v. Trico Prods. Corp., 2013 WL 11316920 (N.D. Ill. Jul. 24,
2013 ), on which Defendants rely, is inapposite. Like Plaintiffs argue here, the
plaintiff in Robert Bosch argued that a parent company had an economic stake in a
patent owned by its subsidiary because the parent "may be required to disgorge
'ill-gotten revenue' from the patents" if the court were to correct inventorship

                                          5
      B.     Whether The Court Has Jurisdiction over Plaintiffs' Declaratory
             Judgment Counts

             1.     Legal Standards

      "The party invoking federal jurisdiction bears the burden of establishing [the

existence of a justiciable controversy]." Lujan v. Defenders of Wildlife, 504 U.S.

555, 561 (1992). The Declaratory Judgment Act provides that "[i]n a case of

actual controversy within its jurisdiction ... any court of the United States ... may

declare the rights and other legal relations of any interested party seeking such

declaration, whether or not further relief is or could be sought." 28 U.S.C. §

220l{a).

      Whether a justiciable controversy exists in a declaratory judgment action

depends on "whether the facts alleged, under all the circumstances, show that there

is a substantial controversy, between the parties having adverse legal interests, of

sufficient immediacy and reality to warrant the issuance of a declaratory

judgment." Medlmmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007). "The

concept of adverse legal interests requires that there be a dispute as to a legal right,




under§ 256. Id. at *3. The court rejected that argument in part because the
plaintiff "d[id] not request this relief in its complaint or allege facts supporting
such a request." Id. In this case, Plaintiffs do request that WMI and WMNS be
disgorged of "all economic benefits they have received from [the #841 patent]."
D.I. 22 at 29, ,r 4. Plaintiffs' allegation that WMI and WMNS previously held and
then assigned ownership of the #841 patent adds factual support to Plaintiffs'
request for disgorgement.

                                           6
such as an underlying legal cause of action that the declaratory defendant could

have brought or threatened to bring, if not for the fact that the declaratory plaintiff

had preempted it." Creative Compounds, LLCv. StarmarkLabs., 651 F.3d 1303,

1316 (Fed. Cir. 2011 ). "Without an underlying legal cause of action, any adverse

economic interest that the declaratory plaintiff may have against the declaratory

defendant is not a legally cognizable interest sufficient to confer declaratory

judgment jurisdiction." Id. (internal quotation marks and citation omitted).

      "Even when jurisdiction is present, district courts retain some measure of

discretion to decline to hear the case." Micron Tech., Inc. v. Mosaid Techs., Inc.,

518 F.3d 897, 902 (Fed. Cir. 2008). "A district court, when deciding whether to

exercise its discretion, should decide whether hearing the case would serve the

objectives for which the Declaratory Judgment Act was created." Id. "The

purpose of the Declaratory Judgment Act ... in patent cases is to provide the

allegedly infringing party relief from uncertainty and delay regarding its legal

rights." Creative Compounds, 651 F.3d at 1316 (Fed. Cir. 2011) (alteration in

original) (internal quotation marks and citation omitted).

             2.     Analysis

      Declaratory judgment actions in patent cases generally arise when potential

infringers anticipate being sued for patent infringement and therefore seek

declarations of noninfringement or patent invalidity. In such cases, "[d]eclaratory



                                           7
judgment jurisdiction requires some affirmative act by the patentee." Allied

Mineral Prods., Inc. v. Osmi, Inc., 870 F.3d 1337, 1339 (Fed. Cir. 2017). In this

case, there is no allegation that Defendants took any affirmative act that would

cause Plaintiffs reasonably to anticipate being sued for infringing the #841 patent.

      In any event, Plaintiffs seek declaratory judgments that the #841 patent is

invalid and unenforceable-because the #841 patent does not name Doda as an

inventor. I will dismiss these declaratory judgment counts because they are

duplicative ( or technically triplicative) of the relief Plaintiffs seek under § 256 and

do not make available to Plaintiffs any form of relief not afforded by § 256. See

Larson v. Correct Craft, Inc., 569 F.3d 1319, 1325 (Fed. Cir. 2009) ("[Plaintiff]

seeks a judicial determination that he ... is the true and sole inventor of the

[patented invention]. In substance, that is the same relief that the patent statute

provides in§ 256, and in other contexts [the Federal Circuit has] treated requests

for declaratory relief relating to inventorship as functional equivalents of actions

formally brought pursuant to§ 256."); Chou, 254 F.3d at 1360 ("In view of our

determination that [Plaintiff] has standing to sue to correct inventorship of the U.S.

patents under § 256, we need not determine if she is a proper declaratory plaintiff

in an action to correct inventorship on those patents under the Declaratory

Judgment Act; such a decision would not afford her any relief that is not also

available through the§ 256 action."); MCV, 870 F.2d at 1571 ("[A suit



                                           8
characterized as] a declaratory judgment for the determination of inventorship and

co-inventorship ... is not a declaratory judgment action, and principles of

jurisdiction applicable to declaratory suits are not implicated." (internal quotation

marks and citation omitted)).

III.   CONCLUSION

       Plaintiffs have stated a claim for correction of inventorship under 35 U.S.C.

§ 256 against all Defendants. Plaintiffs' two decla~atory judgment counts merely

triplicate their§ 256 claim. Accordingly, I will deny Defendants' motion with

respect to Count I but grant the motion with respects to Counts IV and V.

       The Court will issue an Order consistent with this Memorandum Opinion.




                                           9
